DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a through-hole provided…in a thickness direction” (in claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1, 3, and 6 are objected to because of the following informalities:  
In claim 1, on line 1, “for endoscope” should read “for an endoscope”.
In claim 1, on line 3, “an endoscope” should read “the endoscope” (endoscope is recited in the preamble).
In claim 1, “generate driving force” should read “generate a driving force”.
In claim 3, “a thickness direction” should read “the thickness direction” (previously recited in claim 2).  
In claim 6, “generate driving force” should read “generate a driving force”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an attachment and detachment fixation member”, “a turning member”, and “an operation member” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, a through-hole provided so as to penetrate the turning member in a thickness direction” (underlined to emphasize the specific feature/structure) as recited in claim 3. Therefore, claim 3 fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JPH05300873, translation attached), in view of Gotz (US 2016/0296103).
Regarding claim 1, Takahashi discloses an external mechanism (6b, figure 8) for endoscope (1, figure 7), comprising: a wheel (31-32, figure 7) configured to be engaged with an operation knob (3-4, figure 7) of a bending operation apparatus (see figure 7) provided in an operation portion (1a, figure 7) of an endoscope (1, figure 7); a driving source (10-11, figure 7) configured to generate driving force for rotating the wheel; an operation switch (16-17, figure 8) configured to output a driving control signal for the driving source ([0023]); a container case (6b, figure 9) that contains the wheel and the driving source; an attachment and detachment fixation member (this element is interpreted under 35 USC 112f as locking portion 13, hinge portion 14, and a locking claw portion 15, figure 2b | locking portion is mounting plate 8, figure 9; hinge portion is the portion of 6b where screws 9 are located; locking claw portion is the side surface of 6b where both 8 and 9 are located; the right side surface of 6b in figure 9) with which the container case can be attached to and detached from the operation portion (removably held and fixed…[0014]); a turning member (this element is interpreted under 35 USC 112f as a switch case | portion/side of 6b where switches 16-17 are located, figure 8) turnably attached to the container case (see how 6b is mounted onto 1a, figure 9), and configured to be able to turn between a first position that covers a part of the operation portion of the endoscope (removably held and fixed…[0014]) and a second position away from the first position (when 6b is not attached, figure 7). Takahashi is silent regarding an operation member provided in the turning member and configured to operate an endoscope-side switch via the turning member when the turning member 
Gotz teaches a medical instrument (figure 1) with an electric switch (11, figure 3), where the switch turns on/off a function of the endoscope ([0003]). The electric switch is separated from a cover (7, figure 3) by an air gap (12, figure 3). A button (5, figure 3) is on the cover in such a way to be able to be touched directly from the outside ([0052]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope and the turning member, specifically the buttons/valves on the side (see in figure 9) of the endoscope, of Takahashi with an electrical switch (11, figure 3) and an operation member/button (5, figure 3) as taught by Gotz. Doing so would allow for contactless switching ([0051]) of a function of the endoscope ([0003]). The modified external mechanism would have an operation member (this element is interpreted under 35 USC 112f as a dummy switch that operated a remote switch on the endoscope [0077] | button 5, figure 3 of Gotz are located where the side buttons are as shown in figure 9 of Takahashi) provided in the turning member and configured to operate an endoscope-side switch (11, figure 3; Gotz) via the turning member when the turning member is in the first position (see figure 9; Takahashi), the endoscope-side switch being arranged in a part of the operation portion of the endoscope (see figure 9; Takahashi).  
Regarding claim 2, Takahashi and Gotz further discloses the turning member is formed into a plate shape with one end turnably supported (see 6b, figure 8 and the way 6b is mounted with screw 9 on mounting plate 8, figure 9 of Takahashi), and the 
Regarding claim 3, Gotz further teaches the operation member operates the endoscope-side switch via a through-hole (see space between 5 and 11 in figure 3; Gotz) provided so as to penetrate the turning member in a thickness direction (see figure 3).  
Regarding claim 6, Takahashi discloses an endoscope system (see figures 7-9) comprising: an endoscope (1, figure 7); and an external mechanism (6b, figure 8) that can be attached to and detached from an operation portion of the endoscope (removably held and fixed…[0014]), wherein the endoscope includes: a bending knob (3-4, figure 7) provided in the operation portion and configured to bend a bending portion of an insertion portion when the bending knob is turned (see figure 7); and the external mechanism includes a wheel (31-32, figure 7) configured to be engaged with the bending knob to turn the bending knob (see figure 7), a driving source (motors 10-11, figure 7) configured to generate driving force for rotating the wheel, an operation switch (16-17, figure 8) configured to output a driving control signal for the driving source ([0023]), a container case (6b, figure 9) that contains the wheel and the driving source, an attachment and detachment fixation member (this element is interpreted under 35 USC 112f as locking portion 13, hinge portion 14, and a locking claw portion 15, figure 2b | locking portion is mounting plate 8, figure 9; hinge portion is the portion of 6b where screws 9 are located; locking claw portion is the side surface of 6b where both 8 and 9 are located; the right side surface of 6b in figure 9) with which the container case can be attached to and detached from the operation portion (removably held and Takahashi is silent regarding an endoscope operation control switch arranged in a part of the operation portion and configured to execute a predetermined operation in the endoscope by being operated; and an operation member provided in the turning member and configured to operate the endoscope operation control switch via the turning member when the turning member is in the first position.
Gotz teaches a medical instrument (figure 1) with an electric switch (11, figure 3), where the switch turns on/off a function of the endoscope ([0003]). The electric switch is separated from a cover (7, figure 3) by an air gap (12, figure 3). A button (5, figure 3) is on the cover in such a way to be able to be touched directly from the outside ([0052]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the endoscope and the turning member, specifically the buttons/valves on the side (see in figure 9) of the endoscope, of Takahashi with an electrical switch (11, figure 3) and an operation member/button (5, figure 3) as taught by Gotz. Doing so would allow for contactless switching ([0051]) of a function of the endoscope ([0003]). The modified endoscope system would have an endoscope operation control switch (11, figure 3; Gotz) arranged in a part of the operation portion and configured to execute a predetermined operation in the endoscope by being operated (turn on/off a function of .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JPH05300873, translation attached) and Gotz (US 2016/0296103) as applied to claim 2 above, and further in view of Okamoto (US 2014/0371534).
Regarding claim 4, Takahashi and Gotz disclose all of the features in the current invention as shown above for claim 2. They are silent regarding the operation switch is a slide switch that is provided in the turning member and is slid and operated on a surface of a plate-shaped portion.  
Okamoto teaches an endoscope with various bending speed adjusting switches (see figures 6a-6e). A rocker type switch (45, figure 6b) can be used to adjust the speed of the motor (linearly decelerate or accelerate [0067]). Alternatively, a slide switch (46, figure 6c) can be used to slide a lever (46a, figure 6c) to linearly decelerate or accelerate the rotational speed of the motor ([0068]).
It would have been obvious to modify the switches of Takahashi and Gotz to be a slide switch as taught by Okamoto. Doing so would be an alternative type of switch that can be used compared to a rocker/seesaw switch (see figures 6b-6c; Okamoto). The modified operation switch is a slide switch (see figure 6c; Okamoto) that is provided in 
Regarding claim 5, Takahashi further discloses the operation member (see location of the side buttons in figure 9 of Takahashi) is arranged on a rotation axis side of the turning member relative to a center of a neutral position in a slide position of the slide switch (see location of side buttons in figure 9 vs. switches 16-17 in figure 8 | the side buttons are located closer to where screw 9 are mounted to mounting plate 8, figure 9).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        November 3, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795